DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
 
Information Disclosure Statement
It is desirable to avoid the submission of long lists of documents if it can be avoided. Clearly irrelevant and marginally pertinent cumulative information should be eliminated. If a long list is submitted, those documents which have been specifically brought to applicant's attention and/or are known to be of most significance should be highlighted. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), affd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995). See MPEP 2004. 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant [material] from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners Applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art; See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 1801 (N.D. Ind. 
The examiner is not afforded the time to thoroughly review each reference, given the number of references cited. By initialing each of the cited references on the accompanying 1449 form(s), the examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review was made of the cited references.

Specification
The amendment filed 3/17/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the automatic restarting of said firing stroke when the load on said firing member drops below the predetermined threshold.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 31, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Auld (US 2014/0246473) in view of Shelton (US 2014/0005693) further in view of Zemlock (US 2009/0090763).

Regarding claim 21, Auld discloses
A surgical instrument, comprising: 
a handle (Fig. 1 item 20), comprising:
a battery (Fig. 27 item 802); and 
a motor (Fig. 23 item 530) configured to output a rotary motion when supplied with power from said battery ([0182]); 
a shaft extending from said handle (Fig. 1 item 30); 
an end effector extending from said shaft (Fig. 1 item 102), wherein said end effector comprises: 
(Fig. 3 item 190); and 
a staple cartridge comprising a plurality of staples removably stored therein (Fig. 3 item 130, [0140]); 
a firing member (Fig. 23 item 170 [0159]) configured to advance through said end effector during a firing stroke in response to said rotary motion; 
a microcontroller in signal communication with said motor, wherein said microcontroller comprises a processor (Control system 1400); 
an electrical load sensor configured to measure the force a load on said firing member during said firing stroke, wherein said electrical load sensor is configured to communicate the measured load to said processor (The sensor detects the current going through a drive motor. The drive motor is driving item 158 which comprises the firing member item 170 and the cutting member 160 [0291]. This currently is directly related to the load on the firing mechanism as stated in [0306] “the physical force to decelerate the drive member 158 and produce the current spike”. Therefore the monitoring of the current through the motor that moves the firing member is monitoring the load on the firing member. [0306] details the communication of the measured force or current with the controller.; 
and wherein the processor is configured to cause the rotary motion generated by the motor to be paused when the load reaches a predetermined threshold and to be automatically resumed (This language is considered functional language. See MPEP 2114 and MPEP 2173.05(g). The prior art is said to anticipate the claim if the art has the claimed structure and is capable of completing the claimed function. The function claimed being pausing motion when a threshold load is reached and automatically resuming the function. The exact cause to the resuming of motion not being claimed. [0307] states that in response to a current spike, the current being a measure of load, the motor disengages which is a pause in motion when a threshold load is reached. This occurs only momentarily. Thus the prior art is capable of the claimed function.)
Auld is silent regarding said electrical load sensor measuring the load directly from said firing member. However, Shelton teaches measuring a load directly from a firing member ([0085]). The 
Auld in view of Shelton is silent regarding the processor being configured to automatically resuming rotary motion once the load drops below the predetermined threshold. However, Zemlock teaches a clutch slip mechanism that stops the motor from advancing a firing member if a load passes a threshold value and automatically restarts advancing when the load goes below the threshold value ([0085]). The advantage of controlling the actuation of the firing mechanism is to control the load on the drive components – in other words, by applying a known technique to a known device (method, or product) ready for improvement to yield a predictable result automatically restarting the motion. Therefore, it would have been obvious to somebody with ordinary skill in the art to modify the processor as taught by Auld in view of Shelton with the automatic resuming behavior of Zemlock.

Regarding claim 31, Auld in view of Shelton further in view of Zemlock teaches
A surgical system, comprising: 
an end effector (Auld Fig. 1 item 102),
a motor (Auld Fig. 23 item 530) configured to output a rotary motion when supplied with power from said battery (Auld [0182]); 
a firing member (Auld Fig. 23 item 170 [0159]) configured to advance through said end effector during a firing stroke in response to said rotary motion; 
an electrical load sensor configured to measure the force a load on said firing member during said firing stroke,  (Auld The sensor detects the current going through a drive motor. The drive motor is driving item 158 which comprises the firing member item 170 and the cutting member 160 [0291]. This currently is directly related to the load on the firing mechanism as stated in [0306] “the physical force to decelerate the drive member 158 and produce the current spike”. Therefore the monitoring of the current through the motor that moves the firing member is monitoring the load on the firing member. [0306] details the communication of the measured force or current with the controller.) wherein said electrical load sensor measure the load directly from said firing member; (As discussed above Shelton teaches the direct measuring) 
and a controller (Auld Control system 1400) comprising: 
a processor; and 
a memory storing executable instructions that when executed by said processor cause said processor to:
cause a motion generated by said motor and transmitted to said firing member during said firing stroke to be paused when a predetermined threshold load measured by said electrical load sensor is exceeded; and 
cause the paused motion to be automatically restarted to complete said firing stroke when the load on said firing member drops below the predetermined threshold load. (As combined above Zemlock teaches the pausing and resuming of the motion based on the threshold limit of the load)

Regarding claim 32, Auld in view of Shelton further in view of Zemlock teaches
A surgical system, comprising: 
an end effector (Auld Fig. 1 item 102),
a motor (Auld Fig. 23 item 530) configured to output a rotary motion when supplied with power from said battery (Auld [0182]); 
a firing member (Auld Fig. 23 item 170 [0159]) configured to advance through said end effector during a firing stroke in response to said rotary motion; 
a load cell  (The sensor detects the current going through a drive motor. The drive motor is driving item 158 which comprises the firing member item 170 and the cutting member 160 [0291]. This currently is directly related to the load on the firing mechanism as stated in [0306] “the physical force to decelerate the drive member 158 and produce the current spike”. Therefore the monitoring of the current through the motor that moves the firing member is monitoring the load on the firing member. [0306] details the communication of the measured force or current with the controller.) configured to measure the load directly from said firing member; (As discussed above Shelton teaches the direct measuring) 
and a controller (Auld Control system 1400) comprising: 
a processor; and 
a memory storing executable instructions that when executed by said processor cause said processor to:
cause a motion generated by said motor and transmitted to said firing member during said firing stroke to be paused when a predetermined threshold load measured by said electrical load sensor is exceeded; and 
cause the paused motion to be automatically restarted to complete said firing stroke when the load on said firing member drops below the predetermined threshold load. (As combined above Zemlock teaches the pausing and resuming of the motion based on the threshold limit of the load)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ROBIN KIM whose telephone number is (571)272-1891.  The examiner can normally be reached on Mon - Thurs: 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571)272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER ROBIN KIM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731